Citation Nr: 1813285	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-25 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling from March 2, 2010, the date of the Veteran's claim for an increased rating, and as 70 percent disabling from October 20, 2011.

2. Entitlement to an initial disability rating in excess of 30 percent for ischemic heart disease.

3. Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.  

4. Entitlement to a compensable rating for bilateral hearing loss.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, September 2010, July 201, September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing held vial live videoconference.  A transcript of that hearing is of record.

In May 2014, a rating decision was issued which granted an increased disability rating from 30 percent disabling, to 50 percent disabling from March 2, 2010, the date of the Veteran's claim for an increased rating, and 70 percent disabling from October 20, 2011.  Because this does not constitute a total grant of the issue on appeal (it granted less than a total rating), the increased rating claim for PTSD remains on appeal, and has been characterized to include this increased grant, as described above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this appeal, a remand is necessary. 

The Veteran testified in his hearing in February 2017 that he receives all of his care from his local VA Medical Center, with treatment as recently as six months prior to that hearing.  Unfortunately, the most recent VA treatment records associated with the claims file do not date past May 2014.  As such, a remand is necessary to ensure that all relevant treatment records are associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2017) (requiring VA to make as many requests as necessary to secure relevant medical treatment records held by a VA or other Federal facility).

Further, when a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In his hearing, the Veteran testified that his bilateral hearing loss had worsened since his most recent examination, and requested a new examination be conducted.  Likewise, the Veteran testified that his diabetes mellitus requires use of insulin, restriction of diet, and restriction of activities, indicating that his disability may have worsened since his most recent examination.  As such, new examinations are necessary.

Further, regarding the claim of an increased rating for ischemic heart disease, the Veteran testified that he was afforded a VA examination in connection with that claim approximately six months prior to the hearing.  Unfortunately, there is no evidence that such an examination ever took place.  More likely, it appears as though the Veteran was examined by his VA physician as a matter of routine medical care.  Regardless, the Board cannot state with certainty that the examination took place.  If not, there is no evidence that the Veteran has been afforded a VA examination in connection with his ischemic heart disease claim since June 2011, and the Veteran has asserted that his disability has worsened since that time.  As the Veteran has alleged worsening, a new examination should be conducted, presuming that an examination was not conducted in August 2016 (he indicated that it had not worsened since that examination in his hearing), per the Veteran's testimony. 

Finally, the Board notes that the Veteran's increased rating claims being remanded may have a direct impact on the Veteran's entitlement to TDIU on a schedular level.  As such, that claim must be remanded as inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  The RO should also make all necessary attempts to obtain all outstanding VA treatment record, particularly any records dating after May 2014.  Those records should be associated with the claims file.

2. Schedule the Veteran for a new VA examination in association with his increased rating claim for bilateral hearing loss.  The complete claims file should be made available to the examiner selected to conduct the examination.  

The examiner should provide a detailed report of the Veteran's bilateral hearing loss, to include audiogram results.  A description of how the Veteran's disability affects his activities of daily living, as well as the ability to obtain and maintain gainful employment should be included.

3. Schedule the Veteran for a new VA examination in association with his increased rating claim for diabetes mellitus, type II.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should provide a detailed report of the Veteran's diabetes mellitus, to include insulin use, restricted diet, regulation of activities, episodes of ketoacidoses or hypoglycemic reactions requiring hospitalization, regular visits to a diabetic care provider, progressive weight loss or loss of strength, or other complications, if applicable.  A description of how the Veteran's disability affects his activities of daily living, as well as the ability to obtain and maintain gainful employment should be included.

4. The RO should confirm whether the Veteran was afforded a VA examination of his ischemic heart disease in approximately August 2016.  If not, the RO should schedule the Veteran for a new VA examination in association with his increased rating claim for bilateral hearing loss.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should provide a detailed report of the Veteran's ischemic heart disease, to include metabolic equivalent of task (METs) testing, and left ventricular dysfunction/ejection fraction testing results.  A description of how the Veteran's disability affects his activities of daily living, as well as the ability to obtain and maintain gainful employment should be included.

5. Thereafter, readjudicate all claims on appeal in consideration of all evidence of record.  If any benefit sought on appeal should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




